Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Manuel T. Ruffin appeals the district court’s order granting the Defendant’s motion to dismiss Ruffin’s employment discrimination action under Federal Rule of Civil Procedure 12(b)(6). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Ruffin v. Dep’t of Corr., No. 5:08-cv-00521-BO (E.D.N.C. Apr. 30, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.